 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSheridanDivision,Sheller-Globe CorporationandInternationalUnion,Allied IndustrialWorkersof America,AFL-CIO. Case 8-CA-20209August 17, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn June 29, 1988, Administrative Law JudgeThomas A.Ricci issued the attached decision.'The Respondent filed exceptions and a supportingbrief and the General Counsel filed exceptions anda supporting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions,3 to adopt the recommended Order asmodified and set out in full below.'The issuance date of the judge's decision is corrected to read "June29, 1988."2 TheRespondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F.2d 362 (3d Cir. 1951)We have carefullyexamined the record and find no basis for reversingthe findings.The Respondent has also excepted to certain of the judge's factualfindingsSpecifically, the Respondent excepts to the judge's finding thatthe January 7, 1987 notice informed employees that the Respondent in-tended to close the Wauseon operation entirely and the judge's findingthat the Respondent refused to rehire the AIW-represented employeesThe Respondent also excepts to the judge's finding that the Respondentproposed to the AIW-represented employees a severance agreement inplace of any renewal ofthe AIW collective-bargaining agreement and tohis statement that the individual severance payments were between $1200and $2200 Finally,the Respondent excepts to the judge's finding that theRespondent sold its plant 3 building in February1987.We findmerit inthese exceptions.The January 7, 1987 noticeto employees states on itsface that only the metals warehousing operation would be closed andthat the production of certain products would be transferred to anotherfacilityThenotice concludes that these changes would result in a loss ofapproximately20 jobs held by AIW-represented employees In addition,itisclear from the recordthat the AIW-represented employees whosigned the severance agreement never requested reemployment by theRespondent after the severance agreement became effective.As to theseverance agreement itself,the record makes clear that the RespondentinformeditsAIW-represented employees that they could choose either tocontinue to work under a continuing contract or to accept the severanceagreement.Further,the record establishesthat the AIW-represented em-ployees received individual severance payments of between$1900 and$2500. Finally,the record makes clear that the Respondent reached a ten-tative agreement in February 1987 to sell its office products group butthat the plant 3 building was not included in the sale These factual errorsdo not affect our decision9We agree with the judge that,in the context of this case,PersonnelDirector Ingle's question to Union President Michalkiewicz,"Further-more,how would [you]like to be charged with [an] unfair labor prac-tice",constituted a threat in violation of Sec 8(a)(1).We emphasize thatIngle's remark was made in an attempt to coerce Michalkiewicz to signthe severance agreement,an act necessary to further Respondent's illegalplan to eliminate the unitIn concluding that the Respondent violated Sec8(a)(3)and (1) by dis-charging all the unit employees for discriminatory reasons,we emphasizeThe General Counsel has excepted to that por-tion of the judge's recommended remedy that dealswith the backpay formula. The judge concludedthat the 43 named discriminatees were entitled tobackpay from February 28, 1987, the date thatthese employees were illegallydischarged.Thejudge determined,however,that the standard back-pay remedy was not appropriate in this case. Hereasoned,rather,that an"equitable formula" wasappropriate here since the number of replacementemployees had been reduced in the interveningperiod and there was thus no way to ascertain howmuch each discriminatee would have earned duringthat period. Under the judge's "equitable formula,"the number of work hours performed by the re-placement employees would be added together anddivided equally among the discriminatees. Theamounts paid to individual discriminatees wouldthen be based on the hourly rates set out in thecontract at the time of the unfair labor practices.We find merit in the General Counsel's exceptionto the recommended remedy.In fashioning aremedy, the goal is "to effect 'a restoration of thesituation, as nearly as possible, to that which wouldhave obtainedbut for theillegal discrimination."14Where a respondent has been found to have violat-ed Section 8(a)(3) and(1) by unlawfully discharg-ing employees,we have long held that the bestway to ensure that discriminatees are restored "asnearly as possible" to the position they would havebeen in absent the unlawful discrimination is to re-quire the respondent to reinstate those employeesand to make them whole by awarding them back-pay in the amount they would have earned but forthe respondent's unlawful discrimination.5To cal-culate such amounts we require a respondent topreserve and make available to the Board its pay-roll, personnel,and other records.Here the recordstrongly indicates that the Respondent in thethat the Union only agreed to the Respondent's severance plan after theFebruary 18 meeting at which Respondent told employees that the plantwould soon be closed and that work would end on March 2 or 5, state-ments that the Respondent knew to be false Relying on these misrepre-sentations,the employees agreed to accept the severance plan and to ter-minate workon February28, when the contractexpiredThissituation isfar different from one in which the employees have full knowledge ofwhat the employer intends to do and then,based on that knowledge,agree to the elimination of unit jobs.Cf.United PressInternational,289NLRB 309 (1988)The GeneralCounsel alleged that the Respondent violated Sec.8(a)(1)through statements made by Supervisor Gibson to employees Michal-kiewicz andMcCarty tothe effect that bargaining unit work would notbe done by AIW-represented employeesThe judgemade no finding re-garding this allegation In the absence of exceptions to the judge's failureto find this violation,we dismiss,pro forma,this allegation of the com-plaint.4New England Tank Industries,147NLRB 598,599 (1964),citingPhelps Dodge Corp v NLRB,313 U S 177, 194 (1941).5 CfIronWorkers Local 373 (Building Contractors),232 NLRB 504,517-518 (1977) ("equitable"remedy appropriate where documentary evi-dence is insufficient)296 NLRB No. 13 SHELLER-GLOBE CORP.117present case has evidencein itspossession, i.e., pay-roll and personnel records, that will allow the cal-culation at the compliancestageof the amounts ofbackpay owed to the individualdiscriminatees6and, indeed, the Respondent has made noargumentto the contrary. Accordingly, we conclude that thebackpay formula urged by the General Counsel isappropriate here. In this regard, we also agree withtheGeneralCounsel that discriminatees owedbackpay should receive such backpay offset by theamounts of severance payments to the extent thatthe backpay owed exceeds the amounts of the sev-erance payments.7Finally,with regard to those discriminatees whoare owed no backpay, we agree with the GeneralCounsel that they should retain the severance pay-mentsthat they received and to which they be-lieved they were entitled. In reaching this conclu-sion,we emphasize that it was the Respondentitself that coerced the discriminateesinto signingthe agreement and opting for the severance pay-ments.In these circumstances, it would be patentlyunfair to require the discriminatees to repay thesemoneys simply because the Respondent's unlawfulplan has come to light and its severanceagreementproved a sham. Accordingly, we will follow ourlong-held policy that a wrongdoer should not beallowed to benefit from its own unlawful conduct.8We will modify the judge's recommended Order toreflect these changes.ORDERThe Respondent, Sheridan Division, Sheller-Globe Corporation,Wauseon, Ohio, its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Threatening employees it would file NationalLabor Relations Board charges against them if theypersisted in their union activities.(b)Discharging employees in order to discour-age their union activities.(c) Refusing to bargain in good faith with Inter-national Union, Allied Industrial Workers of Amer-ica,AFL-CIO as the exclusive bargaining repre-sentative of the employees in the bargaining unit.The appropriate bargaining unit is:8We note that the Respondentproducedat the hearing summaries ofthe number of replacement employeesitemployedeach month after itsunlawful discharge of the unit employeesinFebruary 1987 These sum-maries indicate that the Respondent has in its possessionpayroll andother records that will make it possible to determine which discrimina-teeswould havecontinuedtowork forthe Respondentand for howlong, thus eliminating the possibility present under the judge's formulathat individual discriminatees will not be madewhole or willreceive awindfall.'We have longheld that severancepay is properlyconsidered as inter-im earnings.SeeW. R Grace &Co., 247 NLRB698, 699 fn5 (1980)8 See, e.g.,Big Sky Sheet Metal Co.,266 NLRB 21 (1983), andAtlanticMarine,211 NLRB 230 (1974), affd 512 F.2d 1404 (5th Cir 1975).All of the Respondent's productionand main-tenance employeesat itsWauseon, Ohio, plant,includingshipping department, but excludingalloffice and clerical employees, professionalemployees, guards and supervisors as definedin the Act, as amended, and those employed inthe bargaining unit represented by anotherlabor organization.(d) In any other manner interfering with, re-straining,or coercing employees in the exercise ofthe rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer immediate and full reinstatement to all43 employees named in the complaint to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, discharging, if necessary, any replace-ments hired in their former jobs on or after Febru-ary 28, 1987, and place the discriminatees forwhom jobs are not immediately available on a pref-erential hiring list.(b)Make whole those employees entitled tobackpay for any loss of pay or benefits they mayhave suffered by reason of the Respondent's dis-crimination against them, with interest thereon tobe computed in the manner prescribed inF.W.Woolworth Co.,90 NLRB 289 (1950), andNew Ho-rizons for the Retarded,283NLRB 1173 (1987);provided that such amounts shall be offset by theamountsof the severance payments that these indi-vidual employees received, to the extent that suchbackpay amounts exceed the severance payments;provided further that those employees not entitledto backpay shall retain the severance paymentsthey received.(c)On request, bargain with the Union as the ex-clusive representative of the employees in the ap-propriate unit on terms and conditions of employ-ment and, if an understanding is reached, embodysuch understandingin a signed agreement.(d)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be usedagainst themin any way.(e)Preserve and, on request, make available tothe Board or its agents forexaminationand copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamount of backpay due under the terms of thisOrder. 118DECISIONS OF THENATIONALLABOR RELATIONS BOARD(f) Post at its place of business in Wauseon, Ohio,copies of the attached notice marked"Appendix."9Copies of the notice,on forms provided by the Re-gional Director for Region 8, after being signed bythe Respondent's authorized representative,shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by the Respondent toensure that the notices are not altered,defaced, orcovered by any other material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten to file National LaborRelations Board charges against employees in retal-iation for their union activities.WE WILL NOT discharge employees in order todiscourage union activities among our employees.WE WILL NOT refuse to bargain in good faithwith International Union,Allied IndustrialWork-ers of America,AFL-CIO as the exclusive bar-gaining agent of our employees in the followingunit:employees,guards and supervisors as definedin the Act, as amended,and those employed inthe bargaining unit represented by anotherlabor organization.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in the exer-cise of the rights to self-organization guaranteed inSection 7 of the Act.WE WILL offer immediate and full reinstatementto all 43 employees named in the complaint to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges,discharging, if necessary,any replace-ments hired in their former positions on or afterFebruary 28, 1987,and WE WILL place the discri-minatees for whom jobs are not immediately avail-able on a preferential hiring list.WE WILL make whole the employees we unlaw-fully discharged on February 28, 1987, for any lossof earnings and other benefits resulting from thedischarge,less any net interim earnings,plus inter-est. Such amounts shall be offset by the amounts ofthe severance payments that these individual em-ployees received, to the extent that such backpayamounts exceed the severance payments;providedfurther that those employees not entitled to back-pay shall retain the severance payments they re-ceived.WE WILL notify these employees that we haveremoved from our files any reference to the unlaw-ful discharges and that the discharges will not beused against them in any way.WE WILL,on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit.All our employees are free to join or assist Inter-national Union,Allied IndustrialWorkers of Amer-ica,AFL-CIO or any other labor organization oftheir choice.SHERIDANDIVISION,SHELLER-GLOBE CORPORATIONStevenWilson,Esq.andChristineHoffer,Esq.,for theGeneral Counsel.Edward M. Mahon Jr.,Esq.,of Toledo, Ohio, for the Re-spondent.Joseph Szumski,InternationalRepresentative, of Parma,Ohio, for the Charging Party.DECISIONAll of the Employer's production and mainte-nance employees at its Wauseon,Ohio, plant,including shipping department,but excludingalloffice and clerical employees,professionalSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge. A hear-ing in this proceeding was held at Toledo, Ohio, on Jan- SHELLER-GLOBE CORP.uary 6 and 7, 1988,on complaint of the General CounselagainstSheridanDivision,Sheller-GlobeCorporation(the Company or the Respondent).The complaint issuedon August 31, 1987, on a charge filed on July 1, 1987, byInternational Union,Allied IndustrialWorkers of Amer-ica,AFL-CIO (theUnion),or theAIW. Themain issuepresented is whether the Respondent deliberately trickedthe Union,and the employees it had long represented,into signing a severance agreement,whereby all the em-ployees lost their jobs,with the Company neverthelesscontinuing its regular operations with new,unrepresent-ed employees being paid at a much lower rate of pay.The conduct is alleged to have been a violation of Sec-tion 8(a)(3) and(5) of the Act. Briefs were filed by theGeneral Counsel and the Respondent after the close ofthe hearing.On the entire record and from my observation of thewitnesses,Imake the followingFINDINGS OF FACTI.THEBUSINESS OFTHE RESPONDENTThe Respondent has an officeand a place of businessinWauseon,Ohio, whereit is engaged in the manufac-ture and distributionof metal products. Annually in thecourse ofitsbusiness,theRespondent sells and shipsfromthis one of its locationsproducts,goods, and mate-rials valued in excessof $50,000 directly topoints outsidethe State of Ohio. I find thatthe Respondent is engagedin commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDIfindthatInternationalUnion,Allied IndustrialWorkers of America, AFL-CIOisa labor organizationwithinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThisRespondent is a very large company, operatingplants in anumber ofStates, including one in Fresno,California. The AIW hasrepresented a unit of employeesin the Wauseonlocation fora number of years, its lastcontact withthe Respondent due to expireon February28, 1987. At the samelocationtherewas also a unit ofother employees,represented by a labor organizationcalledMESA. On January 7, 1987, theRespondentposteda notice informing all itsWauseon employees ofits intent to discontinueitsWauseonoperation entirely,to putan endto its productionactivitiesthere and totransfer some of it to its Fresno plant.Thatnotice saidthe endof the Wauseon jobs wouldcome in stages, start-ing in April 1987 andending inSeptember or October1987.Whenthe parties met in Januaryand February 1987 tonegotiate renewalof the AIW contractdue to expire onFebruary 28, the union officersand the employees it rep-resentedwere told, according to the General Counsel'switnesses, that all the jobs then held by AIW employeeswould be ended with finality by about March 1, 1987.The companyrepresentativestold the employees theCompanywas in processof turningits entireoperationinWauseon to another,outside company,and selling the119building in which the work was done to still another out-side company.And, while stressing the very imminentend of all jobs, the company representatives proposed aseverance agreement,inplace of any renewal of theAIW collective-bargaining agreement. Severance meantpayment to all employees of a lump sum-$100 for everyyear worked,and final discharge of all AIW employeesrepresentedby that Union.Itmeant, of course, completeremoval of the Union from the entire picture.Weighing2 or 3weeks of work at most, before inevitable dis-charge, against the severance payments,whichtotaledbetween $1200 and $2200, the Union and the employeesdecided to accept the severance agreement.As it developed, while the Company did sell the build-ing to a complete outsider,same real estate company, itdid not discontinue its regular production operationsthere.In February it had about 25 employees representedby the AIW. During March, April, and May it had 17; inJune it had 15; in July it had 14;and in August again 15.The number kept dwindling,but as late as January 1987,when the hearing took place in this proceeding, therewere still seven employees doing the work previouslydone by the AIW employees. All these employees didthe same work in the same location previously per-formed by the AIW employees. For all I know thatworkis still going ontoday. After the discharge of theAIW employees at the end of February 1987, the Re-spondent refused to hire any of its former employees. In-stead, it hired people off the street or from the OhioBureau of Unemployment,and paid them at a rate farbelow that called for in the old union contract.When the employees learned, in March, that the Com-pany was hiring people to continue doing their old work,some of them applied for employment,but each one ofthem was refused. Instead the Respondent hired peopleoff the street and from the Ohio employment office. Inplace of the $8.75 per hour previously paid the AIW em-ployees it paid its new hires only $5.75 per hour. And, ofcourse, there was no union representing the replacementsand all the benefits called for in the old contract with theAIW were also discontinued.Why did the Company not hire its former employeesto continue doing that samework? Theywere experi-enced,there is no indication of their lack of qualifica-tions, their work went right on as before. The only ex-planation for such refusal was a statement by the Re-spondent'sprincipalwitness that the Respondent hadnever done that in the past.Itwas no rational defense atall.It could have asked the old applicants who wantedto return to pay back the severance money they had re-ceived.A number of these employees testified that theonly reasontheyhad agreed to the severance arrange-ment was becausetheyhad been told there was no morethan 2 or 3 weeks of work remaining to be done duringFebruary. All of themsaidthat had they known theirjobswould continue for months they certainly wouldnever have agreed to the severance,which gave themmuch less money than they would have earned.This entire case turns upon a question of credibility.Considering the record in its entirety I credit the em-ployeewitnesses against the management agents who 120DECISIONS OF THENATIONALLABOR RELATIONS BOARDtalked to them before the people were discharged, and Ifind thattheywere deliberately mislead into believingtheir jobs were finished in order to get them to sign theseverance agreement and to leave the place of long em-ployment.That the Respondent's purpose in all this wasto rid itself of the AIW, and to run its business free ofany union representing its employees,is equally clear.The testimony relates to three meetings between theparties, one in early January and two on February 4 and18, 1987.The agreement was ratified by the union mem-bers on February 19 and it was signed by all the employ-ees on February 25, 1987. On Febuary 28 all the AIWemployees were terminated.At theJanuary 8 meeting the company representativesexplained the notice the Company had posted on January7,which publicized the plans to sell the business and thebuilding.JennieMichalkiewicz testified that at the Feb-ruary 18 meeting Patrick Johnson,theRespondent'sprincipal spokesman,said that "the business. . .is goingto be sold,and at this time, that so was the building .. .And there wasn't anything to do but to go on with eithera continuing contract or a severance. . .He told us, atthat time, that there'd possibly be two or three weekswork left." "Mr. Johnsonsaidthe people that bought itjust didn'twant us."When 'Michalkiewicz told Johnsonon that day that the employees had agreed to the sever-ance, the lawyer responded:"itwas a very smart deci-sion thatwe tookthe severance,becausewe probablywould have been laid off on March the 3."Michalkiewicz also testified that at the February 18meeting the employees were told by Johnson, "We had acontinuing contract offered to us, to be laid off the firstor the second of March, work two or three days ofMarch,and then be laid off."Michalkiewicz went on tosay "that is when we took our caucus and weighed thedifference of the two or three weeks' pay compared tothe 22 to 25 hundred dollars that people was going to re-ceive at the time." The witness also added that that dayJohnson said, "there was two or three weeks' work left,but was a possibility,we went on and on going contract,we will be laid off the second or the third."Barbara Shaffer,also an employee, testified that at theFebruary 4 meeting Johnson said.. .he thought weshould carry on with our own-our old contract becauseat the end-by the first of April, there would only beeight to ten AIW employees left." "They were going todown-size andtherewasn't goingto be any work forother than eight to ten people." (In fact there were about17 for the following 3 months!)Testimony by Vivien Smith, about the February 18meeting:He told us that the business part of the thing hadbeen sold; the building hadn't been sold yet ... .Q. Alright. What else did he say?A. Andthat they were going to-there was onlyenough work left for approximately two weeks, atthe most . . . . And after that, then they was goingto shut it down.After they had caucused to discuss the situation, John-son was asked to explain again as to just who would beleft at work. Again from Smith's testimony; "Pat John-son says, 'Eight to ten people,more or less' . . . . Thenhe proceeded to say that there wasn'tany use of-thatthere wasn't going to be anybody left after April 1, prob-ably . . . because the business end had been sold; andthat the ink was probably still wet." "Really saying thatan agreement has been signed to sell;not that the negoti-ations are going on;an agreementhad beensigned." "Ithink she [Michalkiewicz]asked for something abouthow many people would be left;something about if wecould finish the work; what work was left. And PatJohnson words was no, either MESA would finish it orthey would farm the work out, approximately two weeksof it." "The 18th, they said they were going to-theplace had been-or the business was being sold, and theywas goingto do away with the paint room product. It'dbe approximately two weeks left of that." Again: "whenJennie said, 'Can we finish the work?' Pat said, 'No,MESA would finish or they would farm it out."'John McClaren,theUnion'sbusiness representative,testified that on February 4 "the 1984 memorandum wasmentioned,that the company was interested in pursuinga similar memorandum in the future." (In 1984 the Com-pany had arranged a similar severance agreement withthese employees.)As to the February 18 meeting,McClaren's testimony is: "Pat[Johnson]at that point,had said, 'we want to follow the-a similar agreement,which would be a severance payout.' . . .And I think itcame right down to the fact that the plant,the statementwas made, 'the business is going to be sold in the verynear future."'"I think it was Pat that said it, that thework could be all done by within a week of March, youknow, that the work in there would be done."Finally, there is the testimony of Mary Riker, AIWvice president."Ibelieve thatMr. Johnson said thatthings had changed. . .that they were going to shutdown the plant, completely. . .and they told us therewas possibly two or three weeks of work left on thefloor, and we asked if we could do it, they said, 'no,' thatthey were going to let MESA people, or farm it out.And Patdid tell us that we would negotiate a continuingcontractwith us, but we could come in to work onMarch the 2nd, and be laid off, or possibly be laid off onMarch the 5th. Anyhow you looked at it, we would notbe allowed to work beyond that day."All these employee witnesses said they were shockedat being told all their work would be finished in only 2or 3 weeks. The January posted notice had suggestedwork would continue for a number of months, but thatwas different.And the money offered in severance wascertainly more than they could have earned in so short atimejust 2 or 3weeks.But the employees were quiteclear that if they had known the work was going to con-tinuefor the entire year they would not have agreedwith the severance arrangement,because they wouldhave earned much more at work than the severancebrought them.Johnson's testimony, taken in its entirety, does not suf-fice to offset the foregoing evidence. He was not a trulycredible witness in this case;at times he equivocated, herefused to answer some questions directly, and in some SHELLER-GLOBE CORP.respects admitted the testimony offered by the GeneralCounsel.Several times he said the Company expectedthe AIWcomplement to be reduced to eight or nine em-ployees.He tried to create the impression that the Com-pany was indifferent to the Union's desire-either a sev-erance agreement or continuance of the old contract. Butthere is much in his testimony proving that it was thecompany which persuaded the union agents into accept-ing severance and discharge of all its members."If thatwas going to occur [the announced shut down of theplant],we thought it would be more beneficial to thepeople to talk about that right away. . . .As a conse-quence, we felt that it would be better to go in and do itnow as opposed to waiting." "Iwill tell you this, that ifImade the remark with regard to the two or threeweeks work,itwas made in context on February 4. Itwas made with regard to the purchase,and what Iwould have said was number 1, if the purchaser buys thebusiness and chooses to move the business as it was theirdecision, it would probably take two or three weeks."Johnson said the information that it was going to takeonly 2 or 3 weeks to shut down everything came to himfrom Robert Ingles, the Respondent's director of indus-trial relations.If that was the source of his information,how can I disbelieve the witnesses who quoted him assaying, as far back as February 4, that there was no morethan 2 or 3 weeks of work left for them?What morepressing argument could the Respondent use to persuadetheUnion into accepting the severance proposal, andthatwould remove the Union entirely from the picture?When the principal spokesman from the Companyadmits-as did Johnson at the hearing-"Iwas under theimpression that the sale was imminent"-how can Idoubt that he told the same thing directly to the unionagents? The fact that the Company continued thereafterto have the same work done for many months, by non-union employees,is another matter.What counts in thiscase, is what the Respondent's special representative ledthe employees to believe before they agreed to leave theCompany.A witness who kept adding"ifs" and"maybes" intohis story is a poor witness against direct testimony con-tradicting his own.A fewexamples will suffice:Q. Now,you have testified that you actually toldthe union committee that if the sale took place, thattherewas a possibility that the new purchaserwould move the work out immediately?A. They coulddo that.Q. Right, and that's something you related to thecommittee?A. Its[sic] possible, yes.Q.Youtestified that you believed the optionwhich was in the I think you said the Union's bestinterestwas to take the severance agreement, cor-rect?A. YesQ. Andtherefore I'm saying that since that wasyour belief, you attempted,as best you could, topersuade them of that fact in the meeting on the 4thand on the 18th?121A. If I thought itwas thebest for them,I guess Iprobably would have, yes.Q. Back to the February 4th meeting just briefly.You mentioned that if you ever made a commentabout two or three weeks work remaining,that itwould have been on February 4th, and that itwould have related either to it or would take twoor three weeks to wind down if the building is sold,or would take two or three weeks to wind down ifthe new purchaser decided it didn'twant to operateinWauseon any longer?A. That's correctQ. Are you saying you made the two to threeweeks statement on the 4th, or that if you evermade the statement,you would have been-let metry again please?A.No, I understand what you're saying. If Imade the statement ... .Q. Yes?A.... I made it on the 4th.Q. Are you sure you made it on the 4th?A. No.A final quote from Johnson's testimony will suffice:In the meetings on the 4th, and on the 18th, did youconvey to the Union,what you knew about thestatus of the sell,as relatedto you, by Mr.Ingle?A. Its[sic] unlikely that it would have conveyedto them everything I knew,but I would have toldthem honestly,where I thought it was.On the 4th,I think my testimony basically was, that I knew ne-gotiations were under way, with a prospective pur-chaser,who is not identified.Idid note that theydid not want the building.When I met with Bob[Ingle] onthe 17th,he told me that the negotiationswere still going on,and they had moved on further.At some point, he told me that he believed theywould be concluded by the end of the month, Icannot tell you whether or not, he told me that 3rd,or whether he told me that 4th.Q. Alright, just one-what do you recall tellingthe Union on the 18th, about the status of the sellnegotiations?A. I told them it has progressed further.Thereisalso the testimonyof John McCune, a vicepresident of the Respondent.He said that after the Janu-ary 7 notice was posted the Respondent received an "ex-traordinary order" because of a customer demand. ButMcCune also said:"The intent of the purchase agree-ment was to recognize that, for a finite period of time,Sheridan would still be a supplier of ours, and to set theframeworkfor disengagement."So at no time, were you ever informed that, as aresult of the sale, this relationship would be severedas of the date of the sale? There was never anyplans to sever that relationship as of the date of thesale. 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ. Nowyou mentioned some changes that tookplace after-I guess after March 1,that changed thetime frames setforthinGeneral Counsel's 3 some-what?A. No.Q.Werethere any such changes that altered thistime-these timeframes,that you know of beforeMarch 1?A. Nothingmaterial,no sir....I can't think ofanything.Q.Whenyou say "not line material,"was theresomething,nevertheless,that you were thinking of?A. Well, the reasonI say that is, you noticed theJanuary 7th memorandum was time-phased in acouple of months period of time.Thatwas done byintent,because I mentioned previously,we neverknow the real demands of our customers,new cus-tomers, and that, andso forth. So Aprilcould beMay; May could be June; that type of thing.Withsuch admissions that the managers knew,in Janu-ary, that work would have to continue into May andlater, Johnson's repeated statements to the unionofficersthat all jobs would be goneby the endof February wasclearly a lie.Robert Ingle,the personnel director,also admitted theCompany knew it would continue doing business at thislocation."We viewed it fora period of time, which wedidn'tknow what that period of time was,that somebusiness would continue to be produced there,yes, andthere would be a need for some people to produce thatwork."To the extent that his testimony was intended to con-tradict the employees who saidtheywere told workwould be ended by the beginning of March,he was not acrediblewitness.Despite the clear evidence on therecord as a whole that it was the Respondent which pro-posed,and urged a severance agreement in place of con-tractual renewal,the witness said, "I really don'tknow"who firstcame up with the idea.And, consistent with the stipulated exhibit received inevidence showing that a year later a number of employ-ees were still doing the work previously performed bythe AIWemployees,is the testimony of Michalkiewicz.She testified,without contradiction,that 3 or 4 days aftershe had signed the severance agreement,while talking toTrula Gibson,a supervisor over the AIW employees,Gibson spoke as follows:"She came up and she said shewas sorry about our people losing our jobs, and then shesays, 'You know, I called Keith Walters, who is the plantmanager,and told him how many people that I wouldneed for shipping,and he says,Well, I'll guarantee you,it sure in hell ain't going to beAIW workers."Q. Okay,did she say anything else to you?A. Shetold me, at that time, in her opinion, therewas at least two more years of work there.Neither Gibson nor Walters appeared as witnesses.There ismore in this record to support the complaintallegation that the Respondent deceived its employeesinto accepting severance for the purpose of removing theunion as representative of its employees.In January 1986Michalkiewicz was elected presidentof the AIW Local442. She testified,again without contradiction,that afterher election Plant Manager Walters called her into hisoffice "andasked me ifwe couldtalk, one on one .. .he proceededto tell me thathe understood thatIwasn'tvery well liked by my people.He couldn'tunderstandwhy I was reelected,and he saidthat corporate had abad taste in their mouth becauseIwas reelected. Theythought I was veryilliterate,and if I didn't keep mymouthshut,therewould be other workreduction." "HejustkeeprepeatingthatI ruined the community and Iwas goingto harm thepeople that was workingthere ifI didn't keep my mouth shut."Eddie Smith,also an employee,testified that back inOctober 1985, while he was in layoffstatus,JohnsonJackson,his immediate supervisor,told him "if I couldtalk to people in 442into voting the unionout, that itwould offer me a jobat Sheridan's."This testimony alsostands uncontradicted.The Respondent's attitudetowards the AIW is thus re-vealed as longstanding.Whenthe union members as a groupdecided to acceptthe Company's severance proposal,Michalkiewicz firstrefused tosign it,andmade heropposition knownopenly.On February 24 shehad a conversation withRobert Ingle,who told her,as she testified,"What areyou trying to pull here?Are you trying to lose yourpeople,theirmoney, theirseverance,thewhole bit, bynot signing the agreement?And hesaid, `Further more,'he said, 'how would you like tobe chargedwith unfairlabor practice?"'Ingle was present at the hearing but hedid notcontradict this testimony. I find that by the per-sonnel director's threatto file NLRBcharges against theUnion'spresidenttheRespondent violated Section8(a)(1) of the Act.In conclusionI find that by deliberatelymisleading theUnion,and its members, into signing the severanceagreement,and giving up their jobs,for the purpose ofdischarging the union member employees,the Respond-ent violated Section 8(a)(3) of the Act.Carpenters Local1476 (Lake Charles AGC),270 NLRB 1432 (1984). Cf.PennsylvaniaEnergy Corp.,274 NLRB 1153 (1985). Thatsame conduct-deliberate falsificationof its plans for thefuture,while engagedin the collective-bargaining proc-ess with the established majority representative of its em-ployees-constitutedbad-faithbargaining and was a vio-lationof Section 8(a)(5) of the Act.THE REMEDYThe Respondent must be ordered to cease and desistfrom again committing the unfair labor practices foundabove.Itmust cease violating Section 8(a)(1) by threat-ening to file labor board charges against employees in re-taliation for engaging in union activity.Itmust cease de-ceiving employees into leaving their jobsfor thepurposeof removing their union as collective-bargaining agentamong its employee complement.The devicewas usedto effectuate the discharge of all these employees.There-fore the Respondent must be ordered to cease and desistfrom hereafter discharging employees because of theprounion activity. SHELLER-GLOBE CORP.123What bargainingtook placein 1987 was not in goodfaith,as the statute demands.Thereforethe Respondentmust cease and desistfromrefusing to bargainwith theunion in goodfaith, and, affirmatively, it must in goodfaith bargain in thefuture withthat union.The severanceagreement signed inFebruary1987 isthereforeinvalid.The employees affectedare entitled to reinstatement totheir old jobs, with backpaygiven to themto make themwhole for what losses theysuffered as a consequence ofthe Respondent's past unfairlaborpractices.The complaintlists43 employees who were illegallydischarged on February 28, 1987. All of theseare enti-tled to backpay. Withthe numberof employeesillegallyused in theirplacehaving beenreducedin the interven-ing period,there is no way ofknowingexactly howmuch thedischargedemployee would have earned. Anequitable formula in this situationwill be to figure out,fromthe Respondent's records,how many hours of workwas performedby any employeesdoingthe work withinthe appropriatebargaining unit and distributingit equallyamongthe 43 employeesdischargedinFebruary 1987.The amounts to be paid for such work shall be baseduponthe hourlyrates set out in the union contract ineffect whenthe unfairlaborpracticestook place, includ-ing the cash value of all fringebenefits there detailed. Cf.IronWorkersLocal 373 (Building Contractors),232NLRB 504, 519 (1977). As offsetsagainst these amountsshall be the interim earningsof the dischargedemployeespluswhat amounts were paid to them under the sever-ance agreement.All replacements hiredafterFebruary28, 1987, shallbe released to make placefor the dischargedemployees.If there are not enough jobs for all the returning employ-ees, any of them not hired when the Respondent com-plies with this order,shall be placed on a recall list.Finally, the Respondent must be ordered to bargainwith the Union in good faith now.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in section I,above, occurring in connection with the operations ofthe Respondent described in section I, have a close, inti-mate, and a substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.By telling employeesitwould file National LaborRelations Board charges against themif theypersisted inthe union activities,theRespondent violated Section8(a)(1) of the Act.2.By discharging employeeson February28, 1987, inorderto discouragetheirunion activities,the Respond-ent violatedSection 8(a)(3) and(1) of the Act.3.By refusing to bargain in good faithwith the Union,the Respondent violated Section 8(a)(5) and(1) of theAct.4.The above-describedunfair labor practices affectcommercewithin themeaningof Section 2(6) and (7) ofthe Act.[RecommendedOrderomitted from publication.]